 In the Matter of NEW YORK HANDKERCHIEFCOMPANY andINTER-NATIONAL LADIES GARMENT WORKERS UNION,LOCAL No. 76Case No. R-579CERTIFICATION OF REPRESENTATIVESJune 1, 1938On February 28, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.lOn March 11, 1938, the Board issued anAmendment to Decision and Direction of Election.2The Directionof Election, as amended, directed that an election by secret ballot beconducted among the production and maintenance employees of theNew York Handkerchief Company, who appeared on the pay roll asof January 28, 1938, excluding clerical and supervisory employees,and those employees who had since quit or been discharged forcause, to determine whether or not they desired to be represented bythe International Ladies GarmentWorkers Union, Local No. 76,affiliated with the Committee for Industrial Organization for thepurpose of collective bargaining.Pursuant to the Decision and Direction of Election as amended anelection by secret ballot has been conducted under the direction andsupervision of Leonard C. Bajork, the Regional Director for theThirteenth Region (Chicago, Illinois).Pursuant to the Direction, an election by secret ballot was con-ducted on March 24, 1938.Full opportunity was accorded to all theparties to this investigation to participate in the conduct of thesecret ballot and to make challenges.Thereafter, the Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report, in whichhe made the following findings with respect to the results of theelection :Total number eligible to vote______________________________225$Total number of ballots cast______________________________5615N L.R B 703.25 N L R B 7063 This is an approximate figure.624 DECISIONSAND ORDERS625Total number of votes in favor of International Ladies Gar-ment Workers Union, Local 76 -----------------------------53Total number of votes against the International Ladies Gar-ment Workers Union, Local 76____________________________3Total number of blank ballots______________________________0Total number of void ballots______________________________0Total number of challenged ballots--------------------0The Regional Director in his recital in the Intermediate Report ofthe circumstances relative to the holding of the election stated, inpart, that he was reliably informed and believes that the notice ofelection mailed to the Company was not posted until approximately4: 30 p. m. on the day of the election, although the polls were openedat 3:00 p. in. on said day; that a group of five employees inter-mittently joined by the representatives of the Company stationedthemselves directly in front of the polling place, observing employeesas they voted; and that affidavits filed with him by employees of theCompany allege that Company representatives stood by while apetition endorsing the Company was circulated in the plant and thatsuch representatives of the Company participated in advising em-ployees against voting in the election.Under all the facts, the Re-gional Director recommended certification of International LadiesGarment Workers Union, Local No. 76, as the bargaining repre-sentative.The Company filed exceptions to the Intermediate Report in whichit denied participation by the Company in any of the activities setforth in the Intermediate Report and in which it denied that theBoard had jurisdiction to conduct the election or that it has authorityto certify the International Ladies Garment Workers Union, LocalNo. 76, as the bargaining representative.The Board has carefully considered the Intermediate Report onthe secret ballot, the exceptions filed by the Company; and an addi-tional report made by the Regional Director relative to said election.Upon such consideration the Board finds that the employees of theCompany had adequate knowledge relative to the holding of theelection and that the majority of employees within the appropriateunit have selected and designated the International Ladies GarmentWorkers Union, Local No. 76, as their bargaining representative.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that International Ladies Garment WorkersUnion, Local No. 76, has been designated and selected by a majority 626NATIONAL LABOR RELATIONS BOARDof the production and maintenance employees of the New YorkHandkerchief Company,who appear on the pay roll as of January 28,1938, excluding clerical and supervisory employees, and those em-ployees who have since quit or been discharged for cause, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the National Labor Relations Act, Inter-national Ladies Garment `Yorkers Union, Local No. 76, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.